DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tatsuya Sawada on 08 January 2021.
The application has been amended as follows: 
Claim 3 
The method for producing 1,3-butadiene according to claim 1, wherein Fraction II and/or Fraction III further comprises 1,3-butadiene.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment to claim 1 to reword the claim as suggested by the Examiner overcomes the previous 112(b) rejections. The argument on page 8 of the Remarks that Weitz does not teach the newly added amounts of vinylacetylene and 1,3-butadiene in the diluted stream for hydrogenation is persuasive, and the rejection over Weitz is withdrawn.
The closest prior art is Weitz et al. (US 4,049,742).
Weitz teaches a method for recovery of 1,3-butadiene comprising:

b) separating the extract stream to produce a stream comprising higher acetylenes (fraction enriched in vinylacetylene) and a stream comprising 1,3-butadiene (column 2, lines 1-3 and 43-49).
c) adding the distillate stream (Fraction I) to the stream containing acetylenes as a diluent (column 3, lines 30-33).
d) hydrogenation of the diluted acetylenes stream (column 2, lines 4-5).
Weitz does not specifically teach separating the Fraction II comprising impurities having a lower boiling point than 1,3-butadiene or the Fraction III comprising impurities having a higher boiling point than 1,3-butadiene from the acetylenes fraction. Thus, Weitz does not teach the claimed process because Weitz does not teach the claimed separation steps. Additionally, the claims recite that the amount of vinylacetylene in the diluted fraction is 15 mass% or less, and the concentration of 1,3-butadiene is 20 mass% or less. Weitz teaches only one example with amounts, and it shows a stream which comprises 30.5 vol% 1,3-butadiene and 21.2 vol% vinylacetylene (Table 1), which equate to about 31 mass% and 16 mass%, respectively (see Remarks). These amounts are outside the claimed ranges of less than 20 mass% and less than 15 mass%, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752.  The examiner can normally be reached on M-F, 7:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772